JOINT MOTION TO DISMISS
NOW INTO COURT, through undersigned counsel, comes plaintiff, VINCENT B. RECARD, JR., and defendants, TRINITY UNIVERSAL INSURANCE COMPANY, TRAVELERS INSURANCE COMPANY, CENLA AUTO PARTS, and SIMUEL M. WOOLEY, who show the Court that all claims in the above captioned case have been fully settled and compromised and that they are desirous that , the Supreme Court dismiss all appeals at defendants’ cost.
ORDER
CONSIDERING THE FOREGOING MOTION,
IT IS HEREBY ORDERED, that all appeals presently pending before the Supreme Court in the above entitled case, Docket Number 87-C-0825, be dismissed at defendants’, Trinity Universal Insurance Company, Travelers Insurance Company, Cenia Auto Parts, and Simuel M. Wooley, cost.
THUS DONE AND SIGNED in New Orleans, Louisiana, this 24th day of July, 1987.